Title: To Thomas Jefferson from Henry Dearborn, 9 December 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War Department Decemr. 9th. 1808
                        

                        I have the honor of proposing for your approbation the following appointments in the Troops, to be raised by virtue of an act entitled “An Act to raise for a limited time an additional military force passed on the 12th. day of April 1808. viz.
                  Capt Elijah Strong of the first Regt of Infantry to be appointed Major in the 7th Regiment of Infantry.
                  Lewis Peckham of Rhode Island to be appointed Ensign of Infantry.
                  Isaac Abrahams of Georgia to be appointed Ensign of Infantry.
                  William Upshaw of Virginia to be appointed Surgeon.
                  Accept Sir, assurances of my high respect and consideration
                        
                            H Dearborn
                     
                        
                    